Citation Nr: 1012040	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-23 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1944 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

A September 2008 audiological examination revealed puretone 
averages of 58 for the right ear and 61 for the left ear, 
with speech recognition at 96 percent for both ears.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

The Veteran's claim here arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated, 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice, beyond that afforded 
in the context of the Veteran's initial claim for service 
connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records (STRs) and private treatment records.  Further, the 
Veteran was afforded a VA medical examination in September 
2008.  

The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, Diagnostic Code (DC) 6100, which sets out the 
criteria for evaluating hearing impairment using pure tone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85, and there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Hearing loss disability evaluations range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold, and as measured by puretone audiometric 
tests in the frequencies 1000, 2000, 3000, and 4000 cycles 
per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory 
acuity levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  The 
rows in Table VI (38 C.F.R. § 4.85) represent nine categories 
of the percentage of discrimination based on the controlled 
speech discrimination test.  The columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the row 
appropriate for the percentage of discrimination and the 
column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the row appropriate for 
the numeric designation for the ear having the better hearing 
acuity and the column appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For 
example, if the better ear has a numeric designation Level of 
"V" and the poorer ear has a numeric designation Level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies, 1000, 
2000, 3000, and 4000 Hz, is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

Service connection for bilateral hearing loss was granted in 
the October 2008 rating decision that is the subject of this 
appeal.  The Veteran was awarded a 0 percent (non-
compensable) disability rating effective from May 16, 2008, 
the date his claim for service connection was received.

The Board will examine the medical evidence pertinent to the 
rating period on appeal to determine whether a compensable 
rating for bilateral hearing loss is warranted.

In March 2008, the Veteran had a hearing evaluation at 
Woodland Healthcare.  He reported difficulty hearing while on 
the telephone, during normal conversation, female voices, 
radio, TV, movies, in quiet, and male voices.  An 
audiogological examination was conducted; however, the 
puretone thresholds were recorded in graph form and were not 
interpreted.  Accordingly, the data is not in a format 
compatible with VA rating guidelines.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  Thus, the Board is unable to 
calculate a percent evaluation for hearing loss based upon 
these examination results.

The Veteran was afforded a VA examination in September 2008.  
An audiological examination revealed the following puretone 
thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
50
70
70
LEFT
55
45
55
65
80

On the basis of the findings shown above, the Veteran's 
puretone averages for the right and left ear were 58 and 61 
decibels, respectively.  Speech discrimination was 96 percent 
for both ears.  None of the results from this test fell into 
one of the exceptional patterns in the regulations.  
Application of Table VI results in an assignment of Roman 
Numeral II for both ears.  Subsequent application of Table 
VII results in a "0" percent or non-compensable evaluation 
under 38 C.F.R. § 4.85.  Accordingly, the results of that 
examination do not warrant entitlement to a compensable 
rating. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for bilateral hearing loss, as the criteria for a compensable 
rating have not been met for the rating period on appeal.  
The Board has considered the contention of the Veteran's 
representative in the December 2009 VA Form 646 that the VA 
examiner's assessment of the Veteran's hearing loss as being 
mild to profound in severity should warrant a compensable 
rating.  However, the rating for hearing loss is determined 
by the numerical audiological testing results, as described 
above, and in this case, the Veteran's testing does not 
warrant a compensable rating.

The Board has considered whether this case warrants referral 
to the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extraschedular rating.  The 
Court of Appeals for Veterans Claims has held that 
audiologists' reports as to the effects of hearing loss on 
occupational functioning and daily activities can support 
consideration of an extraschedular evaluation.  See Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).   Here, however, the 
evidence does not reflect that the disability at issue has 
caused marked interference with employment, or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  See also Thun v. Peake, 22 Vet. App. 111, 115 
(2008), in which the Court held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability 

picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required."  Hence, referral for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted. 


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


